Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 1 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 2 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 3 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 4 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 5 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 6 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 7 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 8 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 9 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 10 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 11 of 12
Case 2:15-bk-28443-NB   Doc 474 Filed 05/07/19 Entered 05/07/19 13:12:35   Desc
                         Main Document    Page 12 of 12
